Lore, C. J.:
We have considered this application to amend this affidavit, and after such careful consideration as we could give it the Court do riot think, finder our practice and finder the láw as we understand it, 'that leave to amend the affidavit ofight to be granted. We therefore decline to allow leave to amend.
This matter of airiending affidavits has come befóte this Court once or twice since I have been on the bench, and, aside from what *295we think would be a very dangerous thing; my recollection is that the Court have uniformly refused to permit an affidavit to be amended. The party binds himself by his affidavit, and attorneys must be very careful how they file them. I think the Court in this State has never permitted an affidavit to be amended, at least not in my recollection. It is a very grave question whether thiscomes under the Constitutional provision. This whole practice has sprung up long since the Constitution was adopted. This practice of taking such judgments is comparatively a recent thing. Still, we would not say that it does not come within the broad terms of the Constitution.
W. S. Hilles, for the defendant, asked leave to note an exception.
Per Curiam.
This is a matter controlled by the discretion of the Court, and to this decision a writ or error will not lie.